On May 18,2012, the Defendant was sentenced for Count I: Driving Under the Influence of Alcohol, Fourth or Subsequent Offense, a felony, in violation of Section 61-8-401(l)(a), MCA, Fifteen (15) years to Montana State Prison with Five (5) years suspended; Count I shall run concurrently with the sentence imposed on Court II; and for Count II: Resisting Arrest, in violation of Section 45-7-301, MCA, a commitment to Missoula County Detention Center for a term of Six (6) months, with Six (6) months suspended and other terms and conditions given in the Judgment on May 18,2012. Defendant was sentenced as a persistent felony offender.
On August 2,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 2nd day of August, 2013.
*61Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.